DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-13, 15-20, and 57-58 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 6,964,884 to Chan in view of US 6,475,638 to Mitsuhashi.
As per claims 1-4, 6-8, 11-13, 15-20, and 57-58, Chan discloses a method for manufacturing printed circuit boards comprising the steps of:
[1] i. providing a first copper foil sheet (see copper foil 11 in Fig 1 and copper foil 11 on the top of the dielectric layer 17 in Fig 3) having a first planar surface and a second planar surface, wherein the first planar surface of the first copper foil sheet and the second planar surface of the first copper foil sheet include a bond enhancement layer (“BondFilm process” to both surfaces comprising a “chemical treatment process” to slightly increase the roughness values of both surfaces and “thin organic coating” applied to both surfaces, and further “fluid treatment” of the outer surface 15’’ or both surfaces, Col 10 line 30-64, Col 11 line 19-65, and Col 12 line 8-26) having a roughness of from about 0.25 to about 5.0 microns (RMS roughness of 0.15-0.6 microns with peak of about 1.2-2.2 microns; Col 11 line 21-24 and 45-50),
ii. associating a planar dielectric material layer (dielectric structure comprising dielectric layer 17 and dielectric layer 17’ in Fig 3) having a first planar surface and a second planar surface, and a first copper foil sheet to provide a planar sheet including the planar dielectric material layer and the first copper foils sheet, wherein the first planar surface of the first copper foil sheet is associated with the first planar surface of the dielectric material layer (see Fig 3-4), 
iii. providing a second copper foil sheet (see copper foil 11 in Fig 1 and copper foil on the bottom of dielectric layer 17’ of the sub composite in Fig 3) having a first planar surface and a second planar surface, each including a bond enhancement layer (“bond film process” to both surfaces comprising “chemical treatment process” to slightly increase the roughness values of both surfaces and “thin organic coating” applied to both surfaces, and “fluid treatment” of the outer surface, Col 10 line 30-64, Col 11 line 19-65, and Col 12 line 8-26), to the planar sheet, wherein the second copper foil first planar surface is associated with the dielectric material layer second planar surface (see Fig 3-4), 
iv. forming a circuit pattern (signal conductors 19 on the top of dielectric layer 17, Fig 4) in the first copper sheet by removing unnecessary portions of the first copper sheet while leaving the circuit pattern copper in place (Col 12 line 53-66) to form an innerlayer sheet (“sub composite”, see SC in Fig 5) including a circuit pattern having a plurality of transmission lines (see plural signal conductors 19 in Fig 4-5; “several conductors”, Col 12 line 59-66) wherein a bond enhancement layer is not applied to the circuit pattern after it is formed  (the BondFilm process is performed on both surfaces 13 and 15 of the top and bottom copper sheets 11 before being laminated with the dielectric layers 17, Col 11 line 19-25;  and the fluid treatment of the outer surface 15 can be performed on the top and bottom copper sheets 11 before being lamination with the dielectric layers 17, Col 12 line 8-12; and the top and bottom copper sheets 11 are laminated with the dielectric layers 17 before being patterned to form the circuit patter 19, and Chan is silent regarding any other bond enhancement treatment applied to the circuit pattern 19 after it is formed, therefore no bond enhancement layer is applied to the circuit pattern 19 after it is formed); and 
v. forming a second circuit pattern (signal conductors 19 on the bottom of dielectric layer 17’, Fig 4) in the second copper sheet by removing unnecessary portions of the second copper sheet while leaving the circuit pattern copper in place (Col 12 line 53-66).

 [2] wherein a dielectric material layer (dielectric layers 21’, Fig 5) is laminated to the innerlayer sheet such that the dielectric material layer adhered to a surface of the circuit pattern corresponding to the second planar surface of the first copper foil sheet (see dielectric layers 21’ that are laminated to the top of the signal lines 19 of the top sub composite SC in Fig 5). 
[3] wherein bond enhancement methods are used to apply bond enhancement layers to the planar copper foil sheet first and second surfaces (Col 10 line 30-35 and line 55-56, Col 11 line 19-28). 
[4] wherein a first bond enhancement method is used to apply the bond enhancement layer to the first planar surface of the first copper foil sheet (“bond film process” comprising the “chemical treatment process” and “thin organic coating”) and a second bond enhancement method is used to apply the bond enhancement layer to the second planar surface of the first copper foil sheet (“bond film process” comprising the “chemical treatment process” and the “thin organic coating”, and the “fluid treatment” of the outer surface) and wherein the first bond enhancement method and second bond enhancement method are different bond enhancement methods (the treatment of the second surface includes an additional fluid treatment compared with the first surface, therefore the bond enhancement methods are different; Col 10 line 30-64, Col 11 line 19-65, and Col 12 line 8-26). 
[6] wherein the surface roughness of the first planar copper foil sheet first planar surface is less than about 1.5 microns (the first surface has a RMS roughness of 0.15-0.6 microns with peak of about 1.2-2.2 microns, Col 10 line 45-48). 
[7] wherein the surface roughness of the first copper foil sheet second planar surface is less than about 2.5 microns (the second surface has a roughness of 0.1-0.5 microns which is about the same as the first surface, Col 11 line 21-24 and line 47-50). 
[8] wherein the circuit pattern includes a bottom wall corresponding to the first copper sheet first planar surface, a top wall corresponding to the first copper foil sheet second planar surface and side walls (see signal lines 19 in Fig 4-5), wherein the side walls do not include the bond enhancement layer (the side walls do not include the bond enhancement layer since the bond film process is performed on the copper sheet before the circuit pattern is formed from the copper sheet, therefore the bond enhancement layer is not applied to the side walls of the circuit pattern; See Fig 3-5; Col 11 line 19-65, and Col 12 line 53-66). 
 [11] wherein a bond enhancement layer is not applied to the circuit pattern formed in the second copper sheet after it is formed (the bond film process is performed on the copper sheet before the circuit pattern is formed from the copper sheet, therefore the bond enhancement layer is not applied to the circuit pattern after it is formed). 
[12] wherein a layup (see Fig 5) is formed by stacking at least one innerlayer sheet (see sub composites SC in Fig 5) on a prepreg (dielectric layers 21 and 21’ in Fig 5 that comprise fiberglass reinforced epoxy resin, i.e. a prepreg, Col 11 line 1-2 and line 5-8). 
[13] wherein the roughness of the first and second planar copper surfaces of the first copper foil sheet are essentially the same (the first surface has a RMS roughness of 0.15-0.6 microns with peak of about 1.2-2.2 microns, Col 10 line 45-48; the second surface has a roughness of 0.1-0.5 microns which is about the same as the first surface, Col 11 line 21-24 and line 47-50). 
 [16] wherein the first copper foil sheet is a low profile copper foil sheet having a thicknesses of from 10 to 400 microns (1-3 mils, corresponding to 25.4-76.2 microns, Col 11 line 8-10). 
[17] wherein at least one first copper sheet bond enhancement layer includes a coating (“thin organic coating”, Col 10 line 52-61). 
[18] wherein the circuits pattern includes a plurality of transmission lines (see plural signal conductors 19 in Fig 5; “several conductors”, Col 12 line 59-66) having widths of from about 25 to about 250 microns (3 mils, corresponding to 76.2 microns, Col 12 line 61-63). 
[19] wherein the bond enhancement layers are imparted on the first and second planar copper surfaces of the first copper foil sheet simultaneously (“bond film process” comprising “chemical treatment process” and “thin organic coating” applied to both surfaces at the same time, Col 10 line 30-64; “fluid treatment” applied to both surfaces simultaneously if desired, Col 12 line 8-26). 
[20] wherein the planar sheet is selected from resin coated copper, a copper clad prepreg or a c-staged laminate (see copper foils 11 and 11’ with the dielectric layers 17 and 17’ in Fig 3-5 that are preferably fiberglass reinforced epoxy resin, Col 11 line 1-7, thereby forming a resin coated copper and/or a copper clad prepreg).
[57] wherein the first copper foil sheet is a very low profile copper foil sheet having a thicknesses of from 5 to 200 microns (1-3 mils, corresponding to 25.4-76.2 microns, Col 11 line 8-10). 
[58] wherein the first copper foil sheet is a very low profile copper foil sheet having a thicknesses of from 5 to 35 microns (1-3 mils, corresponding to 25.4-76.2 microns, Col 11 line 8-10). 

As per claim 1, Chan discloses that as a result of bond enhancement treatment, the first and second surfaces of the copper foil sheet have a RMS roughness of 0.15-0.6 microns with peak of about 1.2-2.2 microns (Col 11 line 21-24 and 47-50), but Chan discusses RMS roughness rather than Rz roughness as claimed in claim 1. 
However, secondary reference, Mitsuhashi, discloses a similar method of surface preparation of a copper foil sheet before bonding the copper foil sheet to a dielectric material for the formation of printed circuit boards (Abstract) wherein the copper foil sheet is subjected to similar bond enhancement processes (polishing and roughening; Col 4 line 20-39) resulting in a bond enhancement layer having a Rz of 1.5-4 microns (Col 13 line 1-16) in order to uniformly roughen the surface of the copper foil sheet resulting in increased adhesive strength and bonding reliability (Col 18 line 32-36) which allows for desirable bonding to an insulating substrate for manufacturing printed circuit boards (Col 19 line 57-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Chan with the aforementioned teachings of Mitsuhashi as to modify the surface roughness of the bond enhancement lay3ers on the first and second surfaces of the cupper foil sheet to have a Rz of 1.5-4 microns with the reasonable expectation that this would increase the adhesive strength and bonding reliability of the surfaces of the copper foil sheet (Mitsuhashi: Col 18 line 32-36) and allow for desirable bonding to an insulating substrate for manufacturing printed circuit boards (Mitsuhashi: Col 19 line 57-64).

As per claim 15, Chan discloses that the copper foil sheets have a thickness of 1-3 mils, corresponding to 25.4-76.2 microns which encompasses the thickness of a 1 ounce copper foil (35 micron thickness) (Col 11 line 8-10), but Chan does not explicitly disclose that the copper foils are selected from a 1 ounce copper foil (corresponding to a 35 micron thickness), a 1/2 ounce copper foil (corresponding to a 17.5 micron thickness), and a 1/4 ounce copper foil (corresponding to a 8.75 micron thickness).
However, secondary reference, Mitsuhashi, discloses a similar method of surface preparation of a copper foil sheet wherein it is known in the prior art to select copper to be a 1 ounce copper foil (corresponding to a 35 micron thickness) or a 1/2 ounce copper foil (corresponding to a 17.5 micron thickness) (Col 2 line 39-41) and that copper foils as used in the invention have a thickness of 5 to 35 microns (Col 6 line 61-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Chan with the aforementioned teachings of Mitsuhashi as to select the copper foil form a 1 ounce copper foil, or a 1/2 ounce copper foil with the reasonable expectation that the thickness of the copper foils is approximately the same and that 1 ounce and 1/2 ounce copper foil would be readily available to one of ordinary skill in the art and with the reasonable expectation that choosing a 1 ounce copper foil or a 1/2 ounce copper foil would be within the skill of one of ordinary skill in the art and would ensure that after surface treatments, enough thickness would be left to reduce the lowering of the mechanical strength of the copper foil and/or circuit pattern (Mitsuhashi: Col 8 line 60-65)

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1 under AIA  35 U.S.C. 103 as being unpatentable over US 6,964,884 to Chan in view of US 6,475,638 to Mitsuhashi have been fully considered and are not persuasive.  
The applicants argue that the Chan reference does not disclose that the same planar dielectric material layer is associated with both the first copper foil sheet and the second copper foil sheet as claimed since Chan discloses in Fig 3-4 that a first copper foil 11 is adjacent to a first dielectric layer 17 whereas the second copper foil 11 is adjacent to a second dielectric layer 17’ different from the first dielectric layer 17.
However, the claim language of claim 1 only requires “a planar dielectric material layer” which does not limit the number of sub-layers can be included in the planar dielectric material layer; therefore as interpreted in the above rejection, a dielectric structure comprising both the dielectric layers 17 and 17’ (as well as the intermediate copper foil sheet 11’) meets the limitations of claim 1 as recited. Therefore, this argument is not persuasive as the dielectric structure including the combined dielectric layers 17 and 17’ of Chen meets the claim limitations as recited (see above 103 rejection of claim 1).
Further, the language of claim 1 only requires that the first copper foil and the second copper foil are “associated” with the surfaces of the planar dielectric material layer. The term “associated” is not defined for examination as to necessarily require direct contact, thereby it can be interpreted that intermediate layers are provided between the first and second copper foil and the planar dielectric material layer such as disclosed in Chan.
Furthermore, the planar dielectric material layer specifically only including a single dielectric material layer (i.e. not including any sub-layers such as the dielectric layers 17 and 17’ or the intermediate copper foil sheet 11’) between the copper foil sheets is well-known in the art.  

For example see US 2006/0110898 and US 2018/0141311 both of which disclose similar methods of manufacturing printed circuit boards that include a single planar dielectric layer disposed between two copper foil sheets, and the planar dielectric material layer specifically only including a single dielectric material layer does not resolve any problem nor provides any criticality insofar as the record is concerned to the claimed method for manufacturing printed circuit boards, therefore such a modification would only require routine skill in the art.
Therefore the applicant’s arguments regarding Chan not disclosing the same planar dielectric material layer associated with both the first copper foil sheet and the second copper foil sheet is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729